        Case 1:19-cv-01068-JB-KBM Document 9 Filed 06/22/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

ROBERT SANCHEZ,

       Petitioner,

v.                                                                  Civ. No. 19-cv-1068 JB-KBM
                                                                    CR No. 10-cr-3449 JB-KBM

UNITED STATES OF AMERICA,

       Respondent.

                         OPINION AND ORDER TO SHOW CAUSE

       This matter is before the Court on Petitioner Robert Sanchez’s 28 U.S.C. § 2255 habeas

motion (CR Doc. 75; CV Doc. 1) (Motion). Sanchez asks the Court to vacate his federal drug

trafficking and firearm convictions. Having reviewed the record sua sponte under Habeas Corpus

Rule 4, the Court will allow Sanchez to amend his Motion, but require him to show cause why his

§ 2255 claims should not be dismissed as untimely.

                                        BACKGROUND

       In 2011, Sanchez pled guilty to possession with intent to distribute 100 grams or more of

heroin (21 U.S.C. §§ 841(a)(1) and (b)(1)(B)); possessing a firearm as a felon (18 U.S.C. §§ 922(g)

and 924(a)(2)); and possessing a firearm in furtherance of a drug trafficking crime (18 U.S.C. §

924(c)(1)(A). (CR Doc. 2, 38). The Court (Hon. James Browning) sentenced him to 292 months

imprisonment. The sentence included an enhancement based on Sanchez’s designation as a career

offender under the Armed Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)(i)-(ii) (ACCA). (CR

Doc. 59 at 16). Sanchez appealed, and the Tenth Circuit affirmed the conviction and sentence.

(CR Doc. 62). Sanchez sought certiorari review with the United States Supreme Court, but the

petition was denied by an order entered January 14, 2013. (CR Doc. 64). The conviction and
         Case 1:19-cv-01068-JB-KBM Document 9 Filed 06/22/20 Page 2 of 5



sentence became final, at the latest, the next day (January 15, 2013). See Rhine v. Boone, 182 F.3d

1153, 1155 (10th Cir. 1999) (for habeas purposes, a conviction becomes final “after the United

States Supreme Court has denied review”).

       On October 31, 2019, Sanchez filed a Motion for Leave to File a Second/Successive 28

U.S.C. § 2255 Claim in the Tenth Circuit (CR Doc. 75). The Tenth Circuit denied the Motion as

unnecessary, finding that Sanchez never filed a first § 2255 proceeding. (CR Doc. 76). The Court

used the Tenth Circuit Motion to open a new § 2255 proceeding as of October 31, 2019. (CV Doc.

1 in 19-cv-1068). In the Motion, Sanchez argues: (1) his sentence was improperly enhanced under

the ACCA, as interpreted by Stokeling v. United States, 139 S. Ct. 544 (2019); (2) the prosecutor

failed to demonstrate essential elements of the 18 U.S.C. §§ 922 and 924 convictions; (3) counsel

rendered ineffective assistance; and (6) the Court lacked jurisdiction to issue the sentence.

       Because Sanchez filed the Motion over six years after his conviction became final, the Court

will address timeliness as a threshold issue under Habeas Corpus Rule 4. See Day v. McDonough,

547 U.S. 198, 209 (2006) (As part of the initial review process, “district courts are permitted ... to

consider, sua sponte, the timeliness of a … habeas petition.”).

                                           DISCUSSION

       Section 2255 motions must generally be filed within one year after the defendant’s

conviction becomes final. See 28 U.S.C. § 2255(f). The one-year limitation period can be

extended where:

       (1)     The defendant was prevented from making a motion by “governmental action in

violation of the Constitution or laws of the United States....” § 2255(f)(2);

       (2)     The motion is based on a “right [that] has been newly recognized by the Supreme


                                                  2
        Case 1:19-cv-01068-JB-KBM Document 9 Filed 06/22/20 Page 3 of 5



Court and made retroactively applicable to cases on collateral review.” § 2255(f)(3); or

       (3)     The defendant could not have discovered “the facts supporting the claim … through

the exercise of due diligence.” § 2255(f)(4).

Equitable tolling may also available “when an inmate diligently pursues his claims and

demonstrates that the failure to timely file was caused by extraordinary circumstances beyond his

[or her] control.” Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000).

       As noted above, Sanchez’s convictions became final on January 15, 2013, after he

exhausted the direct appeal process. The record reflects there was no federal case activity during

the next year, and limitation period expired on January 15, 2014. Therefore, Sanchez’s § 2255

claims filed October 31, 2019 appear to be time-barred.

       Sanchez alleges the claims are timely because Stokeling v. United States, 139 S. Ct. 544

(2019) triggered a new limitation period under 28 U.S.C. § 2255(f)(3).           Stokeling provided

clarification regarding the ACCA’s definition of “violent felony.” Such definition includes crimes

that: (i) have an element of force or threat of force (the “Elements Clause”); or, alternatively (ii)

involve conduct that “presents a serious potential risk of physical injury” (the “Residual Clause”).

18 U.S.C. § 924(e)(2)(B)(i)-(ii). The Residual Clause has been invalidated as unconstitutionally

vague, and, therefore, ACCA sentence enhancements are unconstitutional unless the underlying

violent crime falls within the Elements Clause. See Johnson v. United States, 135 S. Ct. 2551

(2015). Stokeling clarified that for robbery offenses, the “physical force” element under the

ACCA “includes the amount of force necessary to overcome a victim’s resistance.” 139 S. Ct. at

555. Thus, Florida robbery - defined as the taking of property with the use of force to overcome

the resistance by the victim - qualifies as an ACCA violent felony. Id. at 549, 555.


                                                 3
        Case 1:19-cv-01068-JB-KBM Document 9 Filed 06/22/20 Page 4 of 5



       Stokeling cannot save the untimely § 2255 claims, for two reasons. First, the presentence

investigation report (PSR) reflects that Sanchez’s ACCA enhancement was based on his three prior

convictions for a “a serious drug offense,” rather than a violent felony. See 18 U.S.C. § 924(e)(1)

(setting forth the 15-year ACCA minimum for three prior “violent felon[ies] or … serious drug

offense[s], or both”). Specifically, he was previously convicted of felony possession with intent

to distribute more than 500 grams of cocaine; felony trafficking in heroin; and felony trafficking in

cocaine. See PSR at 9. Stokeling’s construction of ACCA and its definition of violent felony is

therefore wholly inapplicable to this case.

       Further, even if Stokeling was relevant to Sanchez’s conviction, it would not trigger a new

limitation period under § 2255(f)(3). That statute states a § 2255 claim must be filed within one

year after the Supreme Court ruling recognizes a new right that is retroactively applicable on

collateral review. A new right is one that “was not was not ‘dictated’ by prior precedent.”

Whorton v. Bockting, 549 U.S. 406, 416 (2007). Stokeling merely extended the definition of

violent felony under Johnson v. U.S., 559 U.S. 133 (“Johnson I”) and Johnson v. United States, 135

S. Ct. 2551 (2015) (“Johnson II”). See, e.g., United States v. Burris, 920 F.3d 942, 954 (5th Cir.

2019) (noting that after Johnson I, there was an open question as to “whether minor injuries

…necessitate violent force … The Supreme Court recently answered that question in Stokeling.”).

This Court has not uncovered a single case at any level applying Stokeling retroactively, or even

addressing it retroactivity. Sanchez’s § 2255 claims are therefore not timely based on his reliance

on Stokeling.

       In the absence of new Supreme Court law, the Court cannot discern any grounds to toll the

one-year limitation period. Sanchez’s § 2255 claims appear time-barred based on the federal


                                                 4
        Case 1:19-cv-01068-JB-KBM Document 9 Filed 06/22/20 Page 5 of 5



record. The Court will allow Sanchez to show-cause within thirty (30) days of entry of this Order

why his § 2255 claims should not be dismissed as untimely. Sanchez has two options, in terms of

his response. He may rely on his original Motion for Leave to File a Second/Successive 28 U.S.C.

§ 2255 Claim in the Tenth Circuit (CR Doc. 75) as the opening pleading in this case, and file a

separate show-cause response addressing timeliness. Alternatively, he may file an amended §

2255 motion clarifying his claims, which includes his show-cause arguments addressing the

timeliness of his claims. Either way, his filing must address timeliness. If Sanchez fails to submit

a filing that overcomes the time-bar within thirty (30) days of entry of this Order, his case will be

dismissed with prejudice and without further notice.

       IT IS ORDERED that within thirty (30) days of entry of this Order:

       1. Sanchez may file an amended § 2255 motion, if he prefers to amend the original Motion

           (CR Doc. 75).

       2. Regardless of whether Sanchez elects to amend his petition, Sanchez must show cause

           why his § 2255 claims should not be dismissed as time-barred. The show-cause

           arguments can appear as an attachment to the amended § 2255 motion, or, if Sanchez

           does not wish to file an amended motion, the show-cause arguments must appear in a

           stand-alone response.

       3. The Clerk’s Office shall mail Sanchez a form § 2255 motion.




                                              ____________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                                 5
